OPINION
OSBORN, Justice.
This is an appeal from a summary judgment dismissing Appellant’s attempted appeal from an award of the Industrial Accident Board because the petition was not filed within twenty days as required by Article 8307, sec. 5, Tex.Rev.Civ.Stat.Ann. We affirm.
The facts are undisputed. The Industrial Accident Board rendered its final award on May 27, 1982. Appellant timely filed his notice of intention to appeal on June 14. He had twenty days within which to bring suit. Article 8307, sec. 5, Tex.Rev.Civ.Stat. Ann. The twentieth day for filing suit was Sunday, July 4. Article 4591, Tex.Rev.Civ. Stat.Ann., declares the 4th day of July as a legal holiday. Article 8307, sec. 5b, Tex. Rev.Civ.Stat.Ann., provides that “in computing the twenty (20) days to institute a suit to set aside the final ruling of said Board, if the last day is a legal holiday or is Sunday, then, and in such case, such last day shall not be counted, and the time shall be and the same is hereby extended so as to include the next succeeding business day; * * The record contains an affidavit of the District Clerk that by a proclamation passed by the El Paso County Commissioners Court, July 5, 1982, was a holiday for all county employees and the office of the District Clerk was closed on that date. Appellant’s petition appealing the award of the Industrial Accident Board was filed on July 6.
By three points of error, the Appellant complains of the trial court’s determination that his appeal was not timely filed and the court’s dismissal of the suit.
Only the days designated in Article 4591, Tex.Rev.Civ.Stat.Ann., are legal holidays. Smith v. Harris County-Houston Ship Channel Navigation District, 160 Tex. 292, 329 S.W.2d 845 (1959). Although the Commissioners Court could give all county employees a holiday on a Monday when the 4th of July was on a Sunday, they could not declare Monday to be a legal holiday. A closing of a courthouse in order to give employees a holiday does not extend filing deadlines which fall on such day. Grajeda v. Charm Homes, Inc., 614 S.W.2d 176 (Tex.Civ.App.—El Paso 1981, no writ). Also see: Zidell v. NHP Real Estate Company, 643 S.W.2d 199 (Tex.App.—Austin 1982, no writ).
The twenty-day period for filing a petition to set aside an award of the Industrial Accident Board is mandatory and jurisdictional. A failure to file within the statutory period leaves the trial court without jurisdiction over the case. Standard Fire Insurance Company v. LaCoke, 585 S.W.2d 678 (Tex.1979); Cavazos v. Texas Employers Insurance Association, 631 S.W.2d 196 (Tex.App.—Corpus Christi 1982, no writ). Appellant’s three points of error are overruled.
The judgment of the trial court is affirmed.